Citation Nr: 9904113	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  93-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for refractive error of the 
eyes.  


REPRESENTATION

Appellant represented by:	Department of Veterans Affairs, 
Alabama


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from December 1971 to October 
1984.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1991 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which, in 
pertinent part, denied service connection for both a 
bilateral eye disability to include flash burn residuals and 
refractive error of the eyes.  In January 1995, the Board 
remanded the veteran's claims to the RO for additional 
development of the record.  

In February 1998, the veteran requested a personal hearing.  
In March 1998, the Board remanded the veteran's claims to the 
RO for additional development of the record.  

A June 1998 Report of Contact (VA Form 119) indicates that 
the veteran reported "hearing nothing" about his request 
for a personal hearing.  In December 1998, the RO, in 
pertinent part, granted service connection for bilateral 
flash burn residuals including keratoconjunctivitis sicca and 
assigned a 10 percent evaluation for that disability.  In 
December 1998, the veteran expressed his satisfaction with 
both the grant of service connection for bilateral flash burn 
residuals including keratoconjunctivitis sicca and the 
evaluation assigned for that disability.  


REMAND

In February 1998, the veteran requested a personal hearing.  
In June 1998, the veteran informed the RO that no action had 
been taken on his request for a personal hearing.  The record 
does not reflect that any action has been taken to schedule 
the veteran for the requested hearing.  

In further reviewing the record, the Board observes that the 
veteran was clearly initially represented in this appeal by 
the Alabama Department of Veterans Affairs as is indicated by 
the organization's submission of an April 1993 Statement of 
Accredited Representative in Appealed Case and the Board's 
notation of such status in both its January 1995 and March 
1998 remands.  However, the claims file does not currently 
contain either a completed Appointment of Veterans Service 
Organization as Claimant's Representative (VA Form 23-22) or 
an express written statement from the veteran which either 
revoked the Alabama Department of Veterans Affairs' power to 
act on his behalf; appointed a new accredited representative; 
or otherwise conformed with the provisions of 38 C.F.R. 
§ 20.607 (1998) to revoke the Alabama Department of Veterans 
Affairs' power to act on his behalf.  A copy of the most 
recent supplemental statement of the case issued to the 
veteran was not concurrently provided to the Alabama 
Department of Veterans Affairs.  The veteran's claim file was 
apparently not forwarded to the Alabama Department of 
Veterans Affairs prior to its return to the Board after 
either the January 1995 or March 1998 Board remands.  
Accordingly, this case is REMANDED for the following action: 

1.  The RO should contact both the 
veteran and the Alabama Department of 
Veterans Affairs and request that they 
clarify whether the veteran has been 
continuously represented by the state 
organization.  If so, the RO should take 
the appropriate steps to note that fact 
in the record including incorporation of 
a completed Appointment of Veterans 
Service Organization as Claimant's 
Representative (VA Form 23-22) and then 
forward the veteran's claims file to the 
accredited representative for review 
prior to returning it to the Board.  

2.  The RO should then contact the 
veteran and request that he clarify 
whether he wishes a personal hearing 
before a Member of the Board or a VA 
hearing officer.  After receiving the 
veteran's response, the RO should 
schedule the veteran for the requested 
hearing.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See the 
Veterans' Benefits Improvement Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 U.S.C.A. 
§ 5101 (West 1991 and Supp. 1998) (Historical and Statutory 
Notes).  In addition, the Veterans Benefits Administration's 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
is to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.   



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  

